      2:20-cv-01687-DCN         Date Filed 07/10/20     Entry Number 58        Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                           )
CONSERVATION LEAGUE, et al.,                     )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )
                                                 )
ANDREW R. WHEELER, et al.,                       )
                                                 )
                                                              No. 2:20-cv-01687-DCN
               Defendants.                       )
                                                 )
AMERICAN FARM BUREAU                             )
FEDERATION, et al.,                              )
                                                 )
               Intervenor-Defendants.            )
                                                 )
                                                 )
                                                 )

                     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Civil Rule 7.03, the Plaintiff

conservation groups in this action—South Carolina Coastal Conservation League, Charleston

Waterkeeper, American Rivers, Chattahoochee Riverkeeper, Clean Water Action, Defenders of

Wildlife, Environment America, Friends of the Rappahannock, James River Association,

National Wildlife Federation, North Carolina Coastal Federation, North Carolina Wildlife

Federation, Public Employees for Environmental Responsibility, and Roanoke River Basin

Association—hereby move for summary judgment on all of their claims.

       For the reasons noted in the accompanying memorandum, the U.S. Environmental

Protection Agency and the U.S. Army Corps of Engineers flouted the fundamental requirements

of the Administrative Procedure Act in adopting the regulation Plaintiffs challenge in this case––
      2:20-cv-01687-DCN           Date Filed 07/10/20       Entry Number 58         Page 2 of 3




a regulation that imposes unprecedented restrictions on Clean Water Act protections for the

Nation’s streams, wetlands, lakes, and other waters. See Final Rule, “The Navigable Waters

Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed. Reg. 22,250 (Apr. 21,

2020) (“Replacement Rule” or “Rule”). Because the Rule undercuts the sole objective of the

Clean Water Act, it is also illegal under the Act and Supreme Court precedent.

        This Court should accordingly grant summary judgment to Plaintiffs and vacate the

challenged Rule. See Fed. R. Civ. P. 56(a) (providing that a “court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law”); 5 U.S.C. § 706(2)(A), (C) (a “reviewing

court shall . . . hold unlawful and set aside agency action, findings, and conclusions found to be .

. . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,” or “in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right”).

        Respectfully submitted this the 10th day of July 2020.


         s/ J. Blanding Holman IV                                s/ Frank S. Holleman III
         D.S.C. Bar No. 9805                                     D.S.C. Bar No. 1911
         bholman@selcsc.org                                      fholleman@selcnc.org
         Southern Environmental Law Center                       Southern Environmental Law Center
         525 East Bay Street                                     601 West Rosemary Street, Suite 220
         Charleston, SC 29403                                    Chapel Hill, NC 27516-2356
         Telephone: (843) 720-5270                               Telephone: (919) 967-1450
         Facsimile: (843) 414-7039                               Facsimile: (919) 929-9421



        Geoffrey R. Gisler*                                      Kelly F. Moser*
        ggisler@selcnc.org                                       kmoser@selcnc.org
        Southern Environmental Law Center                        Southern Environmental Law Center
        601 West Rosemary Street, Suite 220                      601 West Rosemary Street, Suite 220
        Chapel Hill, NC 27516-2356                               Chapel Hill, NC 27516-2356
        Telephone: (919) 967-1450                                Telephone: (919) 967-1450
        Facsimile: (919) 929-9421                                Facsimile: (919) 929-9421



                                                       2
2:20-cv-01687-DCN           Date Filed 07/10/20   Entry Number 58    Page 3 of 3




 Nicholas S. Torrey*                                Leslie A. Griffith*
 ntorrey@selcnc.org                                 lgriffith@selcnc.org
 Southern Environmental Law Center                  Southern Environmental Law Center
 601 West Rosemary Street, Suite 220                601 West Rosemary Street, Suite 220
 Chapel Hill, NC 27516-2356                         Chapel Hill, NC 27516-2356
 Telephone: (919) 967-1450                          Telephone: (919) 967-1450
 Facsimile: (919) 929-9421                          Facsimile: (919) 929-9421



 Attorneys for Plaintiffs

 *Pro hac vice




                                             3
